        Case 1:15-cr-00867-RMB Document 647 Filed 08/10/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      August 10, 2020

BY ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Turkiye Halk Bankasi, A.S.,
           S6 15 Cr. 867 (RMB)

Dear Judge Berman:

        On July 1, 2020, the parties submitted to the Court a stipulated Protective Order, which
was executed by counsel for Turkiye Halk Bankasi, A.S (“Halkbank”) on June 16, 2020. In
response to certain matters raised by the Court, the parties now submit a revised stipulated
Protective Order, executed by counsel for Halkbank on July 9, 2020. On July 1, 2020, the
Government began producing Rule 16 discovery requested by Halkbank based on the defendant’s
execution of the initial proposed stipulated Protective Order. Though discovery production is not
yet complete, the Government has continued to provide discovery to the defendant on a rolling
basis since that date.


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                         by:       /s/
                                               Jonathan E. Rebold
                                               Assistant United States Attorney
                                               (212) 637-2512

cc: Counsel of record (by ECF)
